Exhibit 10.13.1

VENTAS

NONEMPLOYEE DIRECTORS’

DEFERRED STOCK COMPENSATION PLAN

[As amended December 8, 2008]

ARTICLE 1

INTRODUCTION

1.1 Establishment. Ventas, Inc. (the “Company”) hereby establishes the Ventas
Nonemployee Directors’ Deferred Stock Compensation Plan (the “Plan”) for those
directors of the Company who are not employees of the Company or any of its
subsidiaries or affiliates. The Plan allows Nonemployee Directors to defer the
receipt of cash compensation and to receive such deferred compensation in the
form of Shares.

1.2 Purpose. The Plan is intended to advance the interests of the Company and
its stockholders by providing a means to attract and retain qualified persons to
serve as Nonemployee Directors and to promote ownership by Nonemployee Directors
of a greater proprietary interest in the Company, thereby aligning such
Directors’ interests more closely with the interests of stockholders of the
Company.

1.3 Effective Date. The Plan shall become effective as of September 9, 2004 (the
“Effective Date”).

ARTICLE 2

DEFINITIONS

Certain terms used in this Plan have the meanings set forth in the Appendix.

ARTICLE 3

SHARES AVAILABLE UNDER THE PLAN

Subject to adjustment as provided in Article 10, the maximum number of Shares
that may be distributed in settlement of Stock Unit Accounts under the Plan
shall be five hundred thousand (500,000). Such Shares may include authorized but
unissued Shares, treasury Shares or Shares that have been reacquired by the
Company.G



--------------------------------------------------------------------------------

ARTICLE 4

ADMINISTRATION

The Plan shall be administered by the Nominating and Governance Committee of the
Board or such other committee as may be designated by the Board. The Committee
shall have the authority to make all determinations it deems necessary or
advisable for administering the Plan, subject to the express provisions of the
Plan. Notwithstanding the foregoing, no Director who is a Participant under the
Plan shall participate in any determination relating solely or primarily to his
or her own Shares, Stock Units or Stock Unit Account.

ARTICLE 5

ELIGIBILITY

Each person who is a Nonemployee Director on a Deferral Date shall be eligible
to defer Fees payable on such date in accordance with Article 6 of the Plan. If
any Nonemployee Director subsequently becomes an employee of the Company or any
of its subsidiaries, but does not incur a Termination of Service, such Director
shall continue as a Participant with respect to Fees previously deferred, but
shall cease eligibility with respect to all future Fees, if any, earned while an
employee.

ARTICLE 6

DEFERRAL ELECTIONS IN LIEU OF CASH PAYMENTS

6.1 General Rule. Each Nonemployee Director may, in lieu of receipt of Fees,
defer any or all of such Fees in accordance with this Article 6, provided that
such Nonemployee Director is eligible under Article 5 of the Plan to defer such
Fees at the date any such Fees are otherwise payable. A Director may elect to
defer a percentage of his or her Fees or a specific dollar amount of his or her
Fees in accordance with administrative procedures established with respect to
the Plan.

6.2 Timing of Election. Each Nonemployee Director who is serving on the Board on
the Effective Date may make a Deferral Election at any time prior to the
Effective Date. Any person who is not then serving as a Nonemployee Director may
make a Deferral Election before the first date on which he or she is entitled to
receive Fees. A Nonemployee Director who does not make a Deferral Election when
first eligible to do so may make a Deferral Election at such time before any
subsequent calendar year in accordance with administrative procedures
established with respect to the Plan.

6.3 Effect and Duration of Election. A Deferral Election shall apply to Fees
payable after the date such election is made and shall be deemed to be
continuing and applicable to all Fees payable in subsequent calendar years,
unless the participant revokes or modifies such election by filing a new
election form at such time before the first day of any subsequent calendar year
in accordance with administrative procedures established with respect to the
Plan, effective for all Fees payable on and after the first day of such calendar
year.

 

2



--------------------------------------------------------------------------------

6.4 Form of Election. A Deferral Election shall be made in a manner satisfactory
to the Committee. Generally, a Deferral Election shall be made by completing and
filing the specified election form with the Corporate Secretary or his or her
designee within the period described in Section 6.2 or Section 6.3.

6.5 Establishment of Stock Unit Account. The Company shall establish a Stock
Unit Account for each Participant. All Fees deferred pursuant to this Article 6
shall be credited to the Participant’s Stock Unit Account as of the Deferral
Date and converted to Stock Units. The number of Stock Units credited to a
Participant’s Stock Unit Account as of a Deferral Date shall equal the amount of
the deferred Fees divided by the Fair Market Value of a Share on such Deferral
Date, with fractional units calculated to three decimal places. Fractional Stock
Units shall be credited cumulatively, but any fractional Stock Unit in a
Participant’s Stock Unit Account at the time of a distribution under Article 7
shall be converted into cash equal to the Fair Market Value of a corresponding
fractional Share on the date of distribution.

6.6 Crediting of Dividend Equivalents. As of each dividend payment date with
respect to Shares, each Participant shall be paid outright or have credited to
his or her Stock Unit Account, as elected in advance by the Participant in
accordance with procedures established by the Committee, a dollar amount equal
to the amount of cash dividends that would have been paid on the number of
Shares equal to the number of Stock Units credited to the Participant’s Stock
Unit Account as of the close of business on the record date for such dividend.
Such dollar amount if credited to the Participant’s Stock Unit Account shall
then be converted into a number of Stock Units equal to the number of whole and
fractional Shares that could have been purchased with such dollar amount at Fair
Market Value on the dividend payment date.

ARTICLE 7

SETTLEMENT OF STOCK UNITS

7.1 Timing of Payment. A Participant shall receive or begin receiving a
distribution of his or her Stock Unit Account in the manner described in
Section 7.2 either (i) on or as soon as administratively feasible after the
Participant incurs a Termination of Service, (ii) if the Participant has made an
election to defer payment in accordance with this Section, on or as soon as
administratively feasible after January 1 of the year immediately following the
date on which the Participant incurs a Termination of Service, or (iii) if the
Participant has made an election to defer payment in accordance with this
Section, on or as soon as administratively feasible after the date specified by
the Participant. A Participant must deliver an election to defer the
distribution or commencement of distribution to the Corporate Secretary or his
or her designee such period in advance and in such manner as determined by the
Committee.

7.2 Payment Options. A Deferral Election filed under Article 6 shall specify
whether the Participant’s Stock Unit Account is to be settled by delivering to
the Participant the number of Shares equal to the number of whole Stock Units
then credited to the Participant’s Stock Unit Account, in either (i) a lump sum,
or (ii) substantially equal annual installments over a period not to exceed ten
years, provided that such installment payments do not extend more than ten years
after the Participant’s Termination of Service as a Director. Any fractional
Stock Unit credited to a Participant’s Stock Unit Account at the time of a
distribution shall be paid in cash at the time of such distribution. A
Participant may change the manner in which his or her Stock Unit Account is
distributed in accordance with such procedures established by the Committee.

 

3



--------------------------------------------------------------------------------

7.3 Payment Upon Death of a Participant. If a Participant dies before the entire
balance of his or her Stock Unit Account has been distributed, the balance of
the Participant’s Stock Unit Account shall be paid in Shares as soon as
administratively feasible after the Participant’s death, to the beneficiary
designated by the Participant under Article 9.

7.4 Continuation of Dividend Equivalents. If payment of Stock Units is deferred
pursuant to Section 7.2, the Participant’s Stock Unit Account shall continue to
be credited with dividend equivalents as provided in Section 6.6 until the
entire balance of the Participant’s Stock Unit Account has been distributed.

ARTICLE 8

UNFUNDED STATUS

8.1 General. The interest of each Participant in any Fees deferred under the
Plan (and any Stock Units or Stock Unit Account relating thereto) shall be that
of a general creditor of the Company. Stock Unit Accounts, and Stock Units
credited thereto, shall at all times be maintained by the Company as bookkeeping
entries evidencing unfunded and unsecured general obligations of the Company.
Except as provided in Section 8.2, no money or other assets shall be set aside
for any Participant.

8.2 Trust. To the extent determined by the Board, the Company may transfer funds
necessary to fund all or part of the payments under the Plan to a trust;
provided, the assets held in such trust shall remain at all times subject to the
claims of the general creditors of the Company. No participant or beneficiary
shall have any interest in the assets held in such trust or in the general
assets of the Company other than as a general, unsecured creditor. Accordingly,
the Company shall not grant a security interest in the assets held by the trust
in favor of any Participant, beneficiary or creditor.

ARTICLE 9

DESIGNATION OF BENEFICIARY

Each Participant may designate, on a form provided by the Committee, one or more
beneficiaries to receive payment of the Participant’s Stock Unit Account in the
event of such Participant’s death. The Company may rely upon the beneficiary
designation list filed with the Committee, provided that such form was executed
by the Participant or his or her legal representative and filed with the
Committee prior to the Participant’s death. If a Participant has not designated
a beneficiary, or if the designated beneficiary is not surviving when a payment
is to be made to such person under the Plan, the beneficiary with respect to
such payment shall be the Participant’s surviving spouse, or if there is no
surviving spouse, the Participant’s estate.

 

4



--------------------------------------------------------------------------------

ARTICLE 10

ADJUSTMENT PROVISIONS

In the event of a reorganization, recapitalization, stock split, stock dividend,
spin-off, combination, corporate exchange, merger, consolidation or other change
in the Common Stock or any distribution to stockholders of Common Stock other
than cash dividends or any transaction determined in good faith by the Board or
Committee to be similar to the foregoing, the Board or Committee shall make
appropriate equitable changes in the number and type of Shares authorized by
this Plan, and the number and type of Shares to be delivered upon settlement of
Stock Unit Accounts under Article 7. Any adjustments pursuant to this Article 10
to Stock Units that are considered 409A Stock Units are intended to be made only
if permitted by Code Section 409A and only in a manner in compliance with the
requirements of Code Section 409A and any adjustments made pursuant to this
Article 10 to Stock Units that are not considered 409A Stock Units are intended
to be made only if and in such a manner that after such adjustment the Stock
Units either continue not to be 409A Stock Units or comply with the requirements
of Code Section 409A.

ARTICLE 11

GENERAL PROVISIONS

11.1 No Stockholder Rights Conferred. Nothing contained in the Plan will confer
upon any Participant or beneficiary any rights of a Stockholder of the Company,
unless and until Shares are in fact issued or transferred to such Participant or
beneficiary in accordance with Article 7.

11.2 Changes to The Plan. The Board may amend, alter, suspend, discontinue,
extend, or terminate the Plan without the consent of Participants; provided, no
action taken without the consent of an affected Participant may materially
impair the rights of such Participant with respect to any Stock Units credited
to his or her Stock Unit Account at the time of such change or termination
except that the Board may without the consent of any Participant terminate the
Plan and pay out Shares with respect to Stock Units then credited to
Participant’s Stock Unit Account.

11.3 Compliance With Laws and Obligations. The Company will not be obligated to
issue or deliver Shares in connection with the Plan in a transaction subject to
the registration requirements of the Securities Act of 1933, as amended, or any
other federal or state securities law, any requirement under any listing
agreement between the Company and any national securities exchange or automated
quotation system or any other laws, regulations, or contractual obligations of
the Company, until the Company is satisfied that such laws, regulations and
other obligations of the Company have been complied with in full. Certificates
representing Shares delivered under the Plan will be subject to such
restrictions as may be applicable under such laws, regulations and other
obligations of the Company.

 

5



--------------------------------------------------------------------------------

11.4 Limitations on Transferability. Stock Units and other rights under the Plan
may not be pledged, mortgaged, hypothecated or otherwise encumbered, and shall
not be subject to the claims of creditors of any Participant.

11.5 Governing Law. The validity, construction and effect of the Plan and any
agreement hereunder will be determined in accordance with the Delaware General
Corporation Law.

11.6 Plan Termination. Unless earlier terminated by action of the Board, the
Plan will remain in effect until such time as no Shares remain available for
delivery under the Plan and the Company has no further rights or obligations
under the Plan.

ARTICLE 12

COMPLIANCE WITH CODE SECTION 409A

12.1 409A Stock Units. The provisions of this Article 12 apply to any 409A Stock
Units, notwithstanding any provisions to the contrary contained in the Plan or
the Deferral Election. The Company intends that Stock Units payable under the
Plan shall satisfy the requirements for exemption from, or compliance with, Code
Section 409A and that all terms and provisions shall be interpreted, operated
and administered to satisfy such requirements. It is intended that each 409A
Stock Unit complies with the deferral, payout and other limitations and
restrictions imposed under Code Section 409A. This Article 12 is not intended to
impose any restrictions on Stock Units other than those required for the
Participant not to incur additional tax under Code Section 409A and shall be
interpreted and operated accordingly. Notwithstanding any other provision in the
Plan, the Company makes no representation that Stock Units under the Plan shall
be exempt from, or comply with, Code Section 409A and makes no undertaking to
preclude Code Section 409A from applying to Stock Units granted under the Plan.
No provision of the Plan shall be interpreted or construed to transfer any
liability for failure to comply with Code Section 409A from the Participant or
any other individual to the Company.

12.2 Deferral Elections. Except as otherwise permitted or required by Code
Section 409A, the following requirements apply to any Deferral Election that may
be permitted or required by the Committee pursuant to a 409A Stock Unit: (i) A
Deferral Election must be in writing and specify the amount being deferred and
the time and form of distribution as permitted by the Plan; and (ii) A Deferral
Election shall become irrevocable as of the deadline specified by the Committee,
which shall not be later than December 31 of the year preceding the year in
which services are performed for such Fees.

12.3 Subsequent Elections. Except as otherwise permitted or required by Code
Section 409A, a 409A Stock Unit which permits a subsequent Deferral Election to
further defer the distribution or change the form of distribution shall comply
with the following requirements: (i) No subsequent Deferral Election may take
effect until at least twelve months after the date on which the subsequent
Deferral Election is made; (ii) Each subsequent Deferral Election related to a
distribution upon Termination of Service, a specified time or a 409A Change in
Control must result in a delay of the distribution for a period of not less than
5 years from the date such distribution would otherwise have been made; and
(iii) No subsequent Deferral Election related to a distribution to be made at a
specified time or pursuant to a fixed schedule shall be made less than twelve
months prior to the date the first scheduled payment would otherwise be made.

 

6



--------------------------------------------------------------------------------

12.4 Distributions. Except as otherwise permitted or required by Code
Section 409A, no distribution in settlement of a 409A Stock Unit may commence
earlier than (i) Termination of Service; (ii) a specified time (or pursuant to a
fixed schedule) that is specified by the Participant in a Deferral Election
complying with this Article 12; or (iii) a 409A Change in Control.
Notwithstanding anything to the contrary, to the extent that distribution of a
409A Stock Unit is triggered by a Participant’s Termination of Service, if the
Participant is then a Specified Employee, no distribution shall be made before
the earlier of (i) six (6) months after the Participant’s Termination of
Service; or (ii) the date of the Participant’s death. Should the limitation set
forth in the preceding sentence result in payment later than otherwise provided
in the Plan or 409A Stock Unit, on the first day any such payment may be made
without incurring additional tax pursuant to Code Section 409A, such payment
shall be made to the Participant in one transfer. Notwithstanding anything
contained in the Plan or Stock Unit to the contrary, the date on which a
Participant’s Termination of Service occurs shall be treated as the
Participant’s termination of employment or service date or comparable concept
for purposes of determining the timing of distributions under the Plan and Stock
Unit to the extent necessary to have such distributions under the Plan and Stock
Unit be exempt from or comply with the requirements of Code Section 409A. If a
409A Stock Unit is to be paid in two or more installments, for purposes of Code
Section 409A, each installment shall be treated as a separate payment. No 409A
Stock Unit shall be subject to acceleration or to any change in the specified
time or schedule of distribution, except as permitted by Code Section 409A or as
otherwise provided under the Plan or Stock Unit and consistent with Code
Section 409A.

12.5 2008 Elections. Notwithstanding the general timing requirements for
Deferral Elections, the Committee may, to the extent permitted by Notice
2007-86, allow Participants to make by December 31, 2008 new Deferral Elections
with respect to the timing of distributions of Stock Units. Any Deferral
Election with respect to the timing of distributions of Stock Units made in
accordance with the preceding sentence shall not be treated as a change in
either the form or timing of payment for purposes of Code Section 409A or the
Plan. No Deferral Election pursuant to this Section 12.5 shall be effective to
the extent that it relates to Stock Units that would otherwise be distributed to
the Participant in 2008 or would cause Stock Units to be distributed to the
Participant in 2008.

 

7



--------------------------------------------------------------------------------

APPENDIX 1

“409A Change in Control” means to the extent necessary for the 409A Stock Units
to comply with Code Section 409A, at a minimum a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of subsection (a)(2)(A)(v) of
Code Section 409A.

“409A Stock Unit” means a Stock Unit that constitutes “deferral of compensation”
subject to the requirements of Code Section 409A.

“Board” means the Board of Directors of the Company.

“Code Section 409A” means section 409A of the Internal Revenue Code of 1986, as
amended.

“Committee” means the Nominating and Governance Committee of Board or such other
committee appointed to administer the Plan under Article 4.

“Common Stock” means the Company’s class of capital stock designed as Common
Stock, or, in the event that the outstanding shares of Common Stock are after
the Effective Date recapitalized, converted into or exchanged for different
stock or securities of the Company, such other stock or securities.

“Company” means Ventas, Inc. a Delaware corporation, or any successor thereto.

“Deferral Date” means the date Fees would otherwise have been paid to the
Participant.

“Deferral Election” means a written election to defer Fees under the Plan or an
election as to the form of distribution (but not an election as to the medium of
payment).

“Director” means any individual who is a member of the Board.

“Fair Market Value” of a share of Common Stock means, as of any applicable date,
the closing sale price of the Shares on the New York Stock Exchange or any
national or regional stock exchange in which the Shares are traded, or if no
such reported sale of the Shares shall have occurred on such date, on the next
preceding date on which there was such a reported sale. If there shall be any
material alternation in the present system of reporting sale prices of the
Shares, or if the Shares shall no longer be listed on the New York Stock
Exchange or a national or regional stock exchange, the fair market value of the
Shares as of a particular date shall be determined by such method as shall be
determined by the Committee.

“Fees” means all or part of any retainer or meeting fees payable in cash to a
Nonemployee Director in his or her capacity as a Director. Fees shall not
include any expenses paid directly or through reimbursement.

“Nonemployee Director” means a Director who is not an employee of the Company or
any of its subsidiaries or affiliates. For purposes of the Plan, an employee is
an individual whose wages are subject to withholding of federal income tax under
Section 3401 of the Internal Revenue Code of 1986, as amended.

 

8



--------------------------------------------------------------------------------

“Participant” means a Nonemployee Director who defers Fees under Article 6 of
the Plan.

“Shares” means shares of the Common Stock.

“Stock Units” means the credits to a Participant’s Stock Unit Account under
Article 6 of the Plan, each of which represents the right to receive one Share
upon settlement of the Stock Unit Account.

“Stock Unit Account” means the bookkeeping account established by the Company
pursuant to Section 6.5.

“Termination of Service” means “separation from service” pursuant to Code
Section 409A, as determined, and in accordance with the methodology selected, by
the Company, consistent with Code Section 409A.

 

9